Citation Nr: 1634901	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  06-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in May 2005, and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2009.

By way of background, the Board initially denied the Veteran's claim for service connection in a decision issued in July 2009.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in July 2011, vacating the Board's decision and returning the Veteran's claim to the Board.  In light of the Court's July 2011 decision, the Board remanded the claim for further development in April 2012.  In May 2015, the Board again denied the Veteran's claim for service connection.  The Veteran filed a motion for reconsideration in July 2015, which was denied in August 2015.  The Veteran appealed the Board's decision to the Court.  In a Joint Motion for Remand (JMR) granted by the Court in July 2016, the parties agreed to vacate the May 2015 Board decision.  The case has now been returned to the Board for compliance with the terms of the JMR.

During the course of the appeal, the Veteran's representation changed from a private attorney, Colin E. Kemmerly, to Disabled American Veterans.  See November 2012 VA Form 21-22a (Appointment of Individual as Claimant's Representative), October 2014 Correspondence (Attorney's Withdrawal of Representation), and June 2016 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, on the basis that he was in a traumatic in-service car accident and, during the following hospitalization, witnessed seriously wounded service members returning from Vietnam which caused him to become very disturbed as he was scheduled for deployment to Vietnam.  

As noted in the June 2016 JMR, some VA medical personnel found that the Veteran's stressor was sufficient and others found that it was not sufficient for a PTSD diagnosis.  The June 2016 JMR discusses a May 2008 VA treatment record which diagnosed the Veteran with PTSD based upon the stressor of witnessing injured soldiers in the hospital.  The Board also notes that additional evidence has been added to the Veteran's claims file since the last VA examination, including recent VA treatment records and what appears to be an August 2016 VA hospital admission for treatment of PTSD.  To obtain a fully informed opinion regarding the nature and cause of the Veteran's psychiatric disability, these additional records should be considered by an appropriate mental health professional.  

While this matter is on remand, updated VA treatment records should be obtained, to include treatment records from June 2016 to the present and VA hospital treatment records relating to any August 2016 admission.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's  relevant VA treatment records from June 2016 to the present, to include all treatment records relating to any August 2016 hospital admission for PTSD.

2.  Then, arrange to obtain an addendum opinion from the VA examiner who conducted the May 2012 and July 2014 examinations, or, if such examiner is unavailable, from another appropriate VA mental health professional, to address the etiology of any currently-diagnosed acquired psychiatric disorder.

The opinion provider should review the Veteran's claims file, including his psychiatric history as documented during his 2004, 2005, 2012, and 2014 VA psychiatric examinations and VA treatment records.  If a new examination is deemed necessary in order to render the opinion requested, the RO/AMC should schedule the Veteran for such examination.

The opinion provider should then opine as to: 

(i) whether the Veteran's reported in-service stressor of witnessing wounded service members returned from Vietnam for treatment during his in-service hospitalization is sufficient to trigger PTSD;
   
(ii) whether there is a link between current symptoms and an in-service stressor; 

(iii) whether the Veteran meets the full diagnostic criteria for a diagnosis of PTSD or any other acquired psychiatric disorder;
   
(iv) which stressor(s) any diagnosis of PTSD is based upon; and
   
(v) whether it is at least as likely as not that any currently-diagnosed (i.e., present at any time from November 2003 to the present) acquired psychiatric disorder had its onset in or was otherwise incurred in service.


An explanation for the conclusions reached should be set forth.  The opinion provider should specifically address the May 2008 VA treatment record diagnosing the Veteran with PTSD on the basis of witnessing injured soldiers in the hospital.

If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Thereafter, the evidence should be reviewed and the Veteran's claim re-adjudicated.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


